Citation Nr: 1643325	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  10-06 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to February 19, 2014, and in excess of 30 percent thereafter for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.   

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2015, the Board issued a decision in which it determined that the Veteran's bilateral hearing loss warranted a 10 percent rating for the period of the claim prior to February 19, 2014, and a 30 percent rating on and after February 19, 2014.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court vacated the Board decision to the extent that it denied the benefit sought by the Veteran and returned the case to the Board for action consistent with its memorandum decision.  

In August 2015, the Board remanded a claim for service connection for a lung disability.  The Board's review of the record reveals that action is still being taken on the issue by the Agency of Original Jurisdiction.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order. 

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  



REMAND

The record suggests there is an outstanding VA treatment record relevant to the claim.  In this regard, the record indicates that audiometric testing was performed in March 2012, but the specific audiometric findings are not reported and the audiogram or audiograms are not of record.  Further development to obtain the outstanding evidence is required.    

Since a remand is required for the above development and the Veteran has not been afforded a VA examination to determine the current degree of severity of his bilateral hearing loss since August 2014, he should be provided such an examination while this case is in remand status.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all outstanding VA records, including the audiogram(s) created in conjunction with treatment provided on March 2, 2012.

2.  Then, afford the Veteran a VA examination to determine the current degree of severity of the service-connected bilateral hearing loss.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes, including an assessment of the functional impact of the hearing loss.  

3.  Then, readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this appeal has been advanced on the Board's docket.  It must be afforded expeditious treatment by the RO or AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

